          Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 1 of 6



 1   Nicomedes Sy Herrera (SBN 275332)                  Tejinder Singh (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)                        GOLDSTEIN & RUSSELL, P.C.
 2   HERRERA KENNEDY LLP                                7475 Wisconsin Avenue, Suite 850
     1300 Clay Street, Suite 600                        Bethesda, Maryland 20814
 3   Oakland, California 94612                          Telephone: (202) 362-0636
     Telephone: (510) 422-4700                          Email: TSingh@GoldsteinRussell.com
 4   Facsimile: (855) 969-2050
     Email: NHerrera@HerreraKennedy.com                 Warren T. Burns (Pro Hac Vice)
 5          LSeidl@HerreraKennedy.com                   Christopher J. Cormier (Pro Hac Vice)
                                                        Mallory Biblo (Pro Hac Vice)
 6   Shawn Kennedy (SBN 218472)                         BURNS CHAREST LLP
     Bret D. Hembd (SBN 272826)                         900 Jackson Street, Suite 500
 7   HERRERA KENNEDY LLP                                Dallas, Texas 75202
     4590 MacArthur Boulevard, Suite 500                Telephone: (469) 904-4550
 8   Newport Beach, California 92660                    Email: WBurns@BurnsCharest.com
     Telephone: (949) 791-9700                                  CCormier@BurnsCharest.com
 9   Email: SKennedy@HerreraKennedy.com                         MBiblo@BurnsCharest.com
            BHembd@HerreraKennedy.com
10

11 Attorneys for Plaintiff-Relator Zachary Silbersher

12                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN FRANCISCO DIVISION
14 UNITED STATES OF AMERICA; STATES OF                  Case No.: 3:18-cv-03018-JCS
   CALIFORNIA, COLORADO, CONNECTICUT,
15 DELAWARE, FLORIDA, GEORGIA, HAWAII,
   ILLINOIS, INDIANA, IOWA, LOUISIANA,                  JOINT CASE MANAGEMENT
16 MICHIGAN, MINNESOTA, MONTANA,                        STATEMENT
   NEVADA, NEW JERSEY, NEW MEXICO, NEW
17 YORK, NORTH CAROLINA, OKLAHOMA,
   RHODE ISLAND, TENNESSEE, TEXAS,                      Chief Magistrate Judge Joseph C. Spero
18 VERMONT, AND WASHINGTON; THE
   COMMONWEALTHS OF MASSACHUSETTS                       Case Management Conference Date:
19 AND VIRGINIA; AND THE DISTRICT OF                    June 4, 2021
   COLUMBIA,
20                                                      Time: 2:00 P.M.
   ex rel. ZACHARY SILBERSHER,
21                                                      Place: Courtroom G, 15th Floor
                   Plaintiffs,                                 Phillip Burton Federal Building
22                                                             450 Golden Gate Avenue
              v.                                               San Francisco, CA 94102
23
   ALLERGAN, INC., ALLERGAN USA, INC.,                   Action Filed: April 25, 2018
24 ALLERGAN SALES, LLC, FOREST
   LABORATORIES HOLDINGS, LTD., ADAMAS
25 PHARMA, AND ADAMAS
   PHARMACEUTICALS, INC.,
26
                   Defendants.
27

28

     JOINT CASE MANAGEMENT STATEMENT                                    CASE NO. 3:18-CV-03018-JCS
             Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 2 of 6



 1               Pursuant to the Court’s January 28, 2021 Order, Dkt. 147, Plaintiff-Relator Zachary Silbersher
 2 (“Relator”), on behalf of the United States of America and the Plaintiff States; and Defendants

 3 Allergan, Inc., Allergan USA, Inc., and Allergan Sales, LLC, and Forest Laboratories Holdings, Ltd.

 4 (collectively, “Allergan”); and Adamas Pharma, LLC and Adamas Pharmaceuticals, Inc. (together,

 5 “Adamas”) (“Allergan” and “Adamas” together, “Defendants”) (Defendants with Relator, the

 6 “Parties”), jointly file this Case Management Statement. 1

 7               The Parties refer the Court to the Joint Case Management Statement filed on January 8, 2021
 8 (Dkt. 144), and provide the following case updates pursuant to the Court’s Order dated January 28,

 9 2021 (Dkt. 147).

10 1.            Case Status Update:
11               On January 28, 2021, this Court certified its December 11, 2020 Order for immediate appeal.
12 See Dkt. 147 at 6. On February 8, 2021, Defendants petitioned the United States Court of Appeals for

13 the Ninth Circuit appealing the Court’s decision, and on March 9, 2021, the Ninth Circuit Court of

14 Appeals accepted Defendants’ petition. March 9, 2021 Order, Silbersher v. Allergan, No. 21-15420

15 (9th Cir.). (Dkt. 149.) The following briefing schedule has been set:

16

17       Event                                                Date
18       Appellants’ Opening Brief                            June 11, 2021
19       Respondents’ Response Brief                          July 12, 2021
20       Appellants’ Reply Brief                              21 days after service of the Response Brief (if
21                                                            filed on July 12, then due August 2)
22               This case is currently stayed pending the Ninth Circuit’s resolution of Defendants’ appeal. See
23 Dkt. 147 at 6. The Parties agree to provide the Court with an updated proposed schedule following a

24 decision by the Ninth Circuit of Defendants’ appeal.

25

26

27
     1
    Allergan plc was originally named as a defendant but was dismissed pursuant to the stipulation of the
28 Parties and Court order. See Dkt. 93.
                                                  -1-
     JOINT CASE MANAGEMENT STATEMENT                                               CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 3 of 6



     Dated: May 28, 2021                  HERRERA KENNEDY LLP
 1

 2                                        By:    /s/ Nicomedes Sy Herrera
                                                 Nicomedes Sy Herrera
 3
                                          Nicomedes Sy Herrera (State Bar No. 275332)
 4                                        Laura E. Seidl (State Bar No. 269891)
                                          HERRERA KENNEDY LLP
 5                                        1300 Clay Street, Suite 600
                                          Oakland, California 94612
 6                                        Telephone: (510) 422-4700
                                          Email: NHerrera@HerreraKennedy.com
 7                                               LSeidl@HerreraKennedy.com
 8                                        Shawn Kennedy (State Bar No. 218472)
                                          Bret D. Hembd (State Bar No. 272826)
 9                                        HERRERA KENNEDY LLP
                                          4590 MacArthur Boulevard, Suite 500
10                                        Newport Beach, California 92660
                                          Email: SKennedy@HerreraKennedy.com
11                                               BHembd@HerreraKennedy.com
12                                        Tejinder Singh (Pro Hac Vice)
                                          GOLDSTEIN & RUSSELL, P.C.
13                                        7475 Wisconsin Avenue, Suite 850
                                          Bethesda, Maryland 20814
14                                        Telephone: (202) 362-0636
                                          Email: TSingh@GoldsteinRussell.com
15
                                          Warren T. Burns (Pro Hac Vice)
16                                        Mallory Biblo (Pro Hac Vice)
                                          BURNS CHAREST LLP
17                                        900 Jackson Street, Suite 500
                                          Dallas, Texas 75202
18                                        Telephone: (469) 904-4550
                                          Email: WBurns@BurnsCharest.com
19                                                MBiblo@BurnsCharest.com
20                                        Christopher J. Cormier (Pro Hac Vice)
                                          BURNS CHAREST LLP
21                                        4725 Wisconsin Ave NW, Suite 200
                                          Washington, D.C. 20016
22                                        Telephone: (202) 577-3977
                                          Email: CCormier@BurnsCharest.com
23
                                          Attorneys for Plaintiff-Relator Zachary Silbersher
24

25

26

27

28
                                           -2-
     JOINT CASE MANAGEMENT STATEMENT                               CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 4 of 6



     Dated: May 28, 2021                  KIRKLAND & ELLIS
 1

 2                                        By:   /s/ M. Sean Royall
                                                M. Sean Royall
 3
                                          M. Sean Royall (pro hac vice)
 4                                        Olivia Adendorff (pro hac vice)
                                          KIRKLAND & ELLIS
 5                                        1601 Elm Street
                                          Dallas, TX 75201-6912
 6                                        Telephone: 214.972.1770
                                          Facsimile: 214.571.2900
 7                                        Email: sean.royall@kirkland.com
                                                   Olivia.adendorff@kirkland.com
 8
                                          GIBSON, DUNN & CRUTCHER LLP
 9

10                                        By:   /s/ John D.W. Partridge
                                                John D.W. Partridge
11
                                          John D. W. Partridge (State Bar No. 255570)
12                                        GIBSON, DUNN & CRUTCHER LLP
                                          1801 California St.
13                                        Suite 4200
                                          Denver, CO 80202-2642
14                                        Telephone: 303.298.5700
                                          Facsimile: 303.298.5907
15                                        Email: jpartridge@gibsondunn.com
16                                        Emma M. Strong (State Bar No. 313496)
                                          GIBSON, DUNN & CRUTCHER LLP
17                                        1881 Page Mill Road
                                          Palo Alto, CA 94304-1211
18                                        Telephone: 650.849.5338
                                          Facsimile: 650.849.5038
19                                        Email: estrong@gibsondunn.com
20                                        Attorneys for Allergan Defendants
21                                        DLA PIPER LLP (US)
22
                                          By:   /s/ Andrew J. Hoffman II
23                                              Andrew J. Hoffman II
24                                        Andrew J. Hoffman II (Bar No. 259507)
                                          andrew.hoffman@dlapiper.com
25                                        Colleen M. McElroy (Bar No. 307490)
                                          colleen.mcelroy@dlapiper.com
26                                        DLA PIPER LLP (US)
                                          2000 Avenue of the Stars, Suite 400 North Tower
27                                        Los Angeles, CA 90067-4704
                                          Tel: 310.595.3000
28                                        Fax: 310.595.3300
                                           -3-
     JOINT CASE MANAGEMENT STATEMENT                                 CASE NO. 3:18-CV-03018-JCS
         Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 5 of 6



 1                                       Matthew Holian (Bar No. 211728)
                                         matt.holian@dlapiper.com
 2                                       DLA PIPER LLP (US)
                                         33 Arch Street, 26th Floor
 3                                       Boston, MA 02110-1447
                                         Tel: 617.406.6000
 4                                       Fax: 617.406.6100
 5                                       Lisa Tenorio-Kutzkey (Bar No. 205955)
                                         ltk@dlapiper.com
 6                                       DLA PIPER LLP (US)
                                         555 Mission Street, Suite 2400
 7                                       San Francisco, CA 94105-2933
                                         Tel: 415.836.2500
 8                                       Fax: 415.836.2501
 9                                       Attorneys for Adamas Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -4-
     JOINT CASE MANAGEMENT STATEMENT                            CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 155 Filed 05/28/21 Page 6 of 6



 1                                     ATTESTATION OF FILER

 2           I, Nicomedes Sy Herrera, attest that I have obtained the concurrence of Defendants’ counsel

 3 as to the substance of this JOINT CASE MANAGEMENT STATEMENT. Messrs. Hoffman,

 4 Royall, and Partridge have authorized the use of their electronic signatures on this document.

 5
     Dated: May 28, 2021                             By: /s/ Nicomedes Sy Herrera
 6                                                       Nicomedes Sy Herrera
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     - 13 -
     JOINT CASE MANAGEMENT STATEMENT                                         CASE NO. 3:18-CV-03018-JCS
